           Case 1:21-cv-03137-JMF Document 16 Filed 06/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 DOMINIC F. AMOROSA,                                                    :
                                              Plaintiff,                :
                                                                        :    21-CV-3137 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 GENERAL ELECTRIC COMPANY, et al.,                                      :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 14, 2021, Defendants filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

        Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
July 6, 2021. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendants file an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by July 6, 2021. Defendants’ reply, if any, shall be filed by July 13, 2021.

        SO ORDERED.

Dated: June 15, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
